Citation Nr: 1316427	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  10-43 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increase rating for service connection post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployment (TDIU).


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to March 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
	
The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At no time during the course of the Veteran's appeal has it been shown that his PTSD caused total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107, 7105 (West 2002); 38 C.F.R. §§ 3.321(a), 4.126, 4.130, Diagnostic Code (DC) 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In August 2004 the Veteran filed his initial claim for service connection for PTSD.  Service connection was granted in a March 2005 rating decision and a rating of 30 percent was assessed under 38 C.F.R. § 4.130, Diagnostic Code 9411 (DC).  In a May 2006 rating decision the 30 rating was continued.  The Veteran did not appeal this determination and it is now final.  38 U.S.C.S. § 7105.  The Veteran filed a new claim for increase in rating for PTSD in February 2009.  During the course of the appeal a 70 percent rating was assigned effective February 2009.

Under VA regulations as Diagnostic Code 9411 a 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 Diagnostic Code 9411.

A 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual. 

Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

In his written Notice of Disagreement in October 2009 the Veteran asserted that due to his diagnosis from his private treating physician he should be awarded at least a 70 percent impairment for PTSD and TDIU, or 100 percent rating for PTSD.  The Veteran points to his assigned GAF scores from his private physician which suggests severe impairment.  The Veteran filed the current claim in February 2009.  Treatment records from the year prior have been reviewed and considered, including private treatment records and records from the VA and Social Security Administration (SSA).  

The Veteran was first seen by his private treating physician during the period on appeal in January 2009.  The Veteran reported flashbacks, nightmares, and difficulties sleeping stemming from his experiences during the Vietnam War.  The physician noted the Veteran avoided any conversation regarding his experiences in Vietnam.  He was also socially withdrawn and frequently jumpy.  The physician noted the Veteran already received medication to treat his PTSD.  

Upon examination the physician found the Veteran was pleasant, cooperative, oriented, and maintained good eye contact.  The Veteran demonstrated normal thought processes and used normal speech.  The physician did note the Veteran appeared anxious and spoke with a constricted affect.  The Veteran denied experiencing suicidal ideation or hallucinations.  Following examination the physician opined the Veteran has chronic PTSD and assessed a GAF score of 45, suggesting serious impairment.

In February 2009 the Veteran established care with a VA facility.  The Veteran reported he had not received treatment for several years because he did not feel the medication was helping, but now felt his symptoms were worse than ever.  The Veteran reported his PTSD has gotten worse over time and he now had up to three flashback episodes per week.  The Veteran reported his nightmares frequently woke him in the night, and once awake he must get up to ensure all the doors are locked.  The Veteran stated he avoided the news and large groups of people as these could trigger his symptoms.  The Veteran also reported decreased energy and loss of interest in activities he previously enjoyed, such as playing the guitar and painting.  He stated last year he was arrested because he "lost his temper and slapped his wife."  The Veteran reported he has a close relationship with his family, but experienced some marital strain because his wife doesn't understand what he's going through.

The physician noted the Veteran had been unemployed since September 2008 and currently lived with his wife, who was also unemployed.  Upon examination the physician noted the Veteran had intermittent eye contact and was tearful at times.  His speech was normal rate and tone and thought process was circumstantial.  The Veteran denied suicidal ideation, hallucinations, and delusions.  The physician opined the Veteran had fair judgment and used avoidance to cope with PTSD.  He noted the Veteran's orientation and cognition was grossly intact.  The physician opined the Veteran had depression and PTSD and assessed a GAF score of 55, suggesting moderate impairment.  The Boards notes that although the record contains evidence the Veteran was only experiencing moderate symptoms at this time, all benefit of the doubt has been afforded to the Veteran and a 70 percent rating was assigned.  38 C.F.R. § 3.102.

The Veteran returned to the VA in March 2009.  The physician noted the Veteran was well groomed with good eye contact, though ill at ease, mildly tense, and fidgety.  Affect was serious, mood depressed, and the Veteran was mildly irritable.  The Veteran reported feeling down, tired, and having little interest in doing things more than half the days.  He reported trouble concentrating and feeling like a failure several days.  He denied moving so slowly other people noticed or thinking he was better off dead.  The Veteran reported his symptoms made it very difficult for him to work or get along with other people.  The physician assigned a GAF score of 40, suggesting serious impairment.

That same month, the Veteran returned to his private physician.  The Veteran reported the medication helped but made him feel groggy.  The physician opined the Veteran's condition was mostly the same.  

In May 2009 the Veteran returned to the VA facility.  His physician noted the Veteran was well groomed with good eye contact, but appeared ill at ease and fidgety.  The physician noted his cognition was grossly intact.  The physician again assigned a GAF score of 40, suggesting continued serious impairment. 

In July 2009 the Veteran again returned to the VA facility.  The physician noted the Veteran was well groomed and maintained good eye contact, but was mildly tense and fidgety.  The physician again assessed a GAF score of 40. 

In August 2009 the Veteran again reported to his private physician who noted his condition was largely the same and adjusted his medication.  The physician opined the Veteran had PTSD and major depressive disorder with a GAF score of 40, suggesting the Veteran's condition had not worsened.

That same month, in August 2009, the Veteran was also provided with a VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  The Veteran reported having no energy or motivation and poor concentration.  He reported depression with crying spells a few times per week.  He stated his sleep problems and depression had gotten worse in the past three years, and he also had decreased patience.  The Veteran also stated intermittent suicidal ideanation but without a plan or intent.  He described his relationship with his wife "could be a lot better" as they had many arguments.  He described difficulties convincing his wife that he loved her.  The Veteran reported only interacting with one or two people at a time, with no close friends.

The examiner noted the Veteran appeared tense and lethargic, spoke with hesitant speech, and had anxious and depressed mood.  However the Veteran was cooperative in the examination and was appropriated dressed.  The Veteran was oriented to person, time, and place; though his thought process was rambling and racing.  The examiner noted the Veteran did not experience delusions or hallucinations and understood the outcome of his behavior.  The examiner opined the Veteran was only able to sleep three to five hours per night due to military nightmares.  The Veteran did not exhibit panic attacks or obsessive/ritualistic behavior.  The examiner noted the Veteran avoided thoughts, feelings, conversations, or activities that may arouse recollections of his trauma.  The examiner noted the Veteran exhibited a restricted range of affect and feelings of detachment or estrangement from others.

Based on the foregoing the examiner opined the Veteran had fairly severe, chronic symptoms and assigned a GAF score of 45.  The examiner opined the Veteran's condition interfered with his activities of daily living, including the following impairments: moderate impairment on household chores, sports, exercise, and traveling; with severe impairment in shopping, driving, and other recreational activities.  The examiner opined the Veteran does not have total occupational and social impairment due to his PTSD, but he noted the Veteran was initially demoted due to poor concentration, and found his current unemployment was due to the effects of his mental disorder.  He noted the Veteran had poor concentration, but may be able to work if little interpersonal contact was required.

The following month, in September 2009, the Veteran was examined in conjunction with his claim for disability from Social Security Administration (SSA).  The physician noted the Veteran was oriented, and he did not appear to experience any perceptual disturbances during the examination.   After some testing the physician opined the Veteran had average intellectual abilities and good insight into his current situation.  The physician noted the Veteran was currently adequately treated for his PTSD and opined he had no major residual symptoms.  The physician assigned the Veteran with a GAF score of 72.

In November 2009 the Veteran returned to his private physician.  He reported his sleep was still interrupted, and he still had frequent mood changes and irritation.  He reported his medication was not working enough.

In June 2012 the Veteran again returned to his private physician.  The Veteran reported he was very depressed, as his mother and sister both passed in the previous month.  He reported having more flashbacks and nightmares.  The Veteran reported he had not been leaving the house or socializing and he continued to grieve.  The examiner noted the Veteran spoke with a constricted affect and appeared depressed and anxious.  The physician assigned a GAF score of 40.

The Board has reviewed all of the foregoing and finds that a 70 percent rating continues to be appropriate.  As discussed above, a 70 percent rating is assigned when the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Based on the evidence of record the Veteran meets this standard.  The record of evidence establishes the Veteran has some occupational impairment, including difficulties concentrating and angry outbursts, as well as some social impairment, including avoidance of large crowds and feeling of detachment.  As such, the Board finds that the evidence of record establishes that the Veteran is currently entitled to a 70 percent rating.

However, the Board has reviewed all evidence of record and finds that the Veteran has not established he was entitled to a total disability rating for PTSD at any point during the period on appeal.  As discussed above, a 100 percent rating is assigned when the Veteran's condition causes total occupational and social impairment.  The evidence of record does not establish the Veteran meets this standard.  The Veteran described a close relationship with his with wife, even though he described difficulties in their marriage.  Although the Veteran experienced challenges in this relationship, the evidence of record establishes he continued to live with his wife.  Even a strained marriage is evidence that the Veteran was not experiencing total social impairment.

Additionally, the Board notes that although the Veteran is not currently working, the evidence does not establish his service connected PTSD caused total occupational impairment.  Instead in his most recent VA examination in August 2009 the examiner specifically noted that the Veteran's PTSD did not cause total occupational impairment.

The Board notes the most recent medical evidence of record, the record of the Veteran's June 2012 treatment from his private physician, suggests the Veteran's symptoms had worsened.  The Veteran's mother and sister passed away the month earlier and he continued to experienced depression and grief.  However, even with his increased symptoms the Veteran's physician still assigned a GAF score of 40, the same score he had previously assigned on several occasions in 2009.  Although GAF scores are not determinative, the assignment of the same GAF score suggests the Veteran's private physician did not find his condition overall had worsened since 2009.  As such, the Board finds this record still does not establish the Veteran experienced total social or occupational impairment.

Based on the foregoing, the Board finds that the Veteran does not experience total social and occupational impairment and, as such, a total disability rating for his PTSD is not merited.  Therefore, the Veteran's claim for an increased rating for his service-connected PTSD is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the evidence does not establish anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  Throughout the appeal the Veteran's main complaints have been depression, difficulty concentrating, and feelings of detachment from others.  These symptoms are all contemplated in the rating criteria.  Moreover, the Board focused on how the totality of the Veteran's PTSD symptoms impacted his social and occupational functioning.  In so doing, the Board has in fact considered the entirety of the Veteran's PTSD related symptomatology within the context of the schedular ratings.  Therefore, because the schedular ratings adequately contemplate the Veteran's symptoms, referral for consideration of an extraschedular rating is not warranted. 

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
	
In the present case, required notice was provided by a letter dated in March 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA and private treatment records, and the Veteran's records from the Social Security Administration have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, the Veteran has not voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

	
ORDER

The Veteran's claim for a rating in excess of 70 percent for PTSD is denied.


REMAND

The Veteran is also seeking an award of total disability based on individual unemployability (TDIU).  A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.

In this case, the Veteran asserts that he is unable to work on account of his two service connected disabilities: diabetes mellitus, type II and PTSD.  The Veteran is currently rated with 20 percent impairment based on diabetes mellitus, type II, and, based on the discussion above, 70 percent for PTSD.  As such, the Veteran has a combined rating of 80 percent with one disability rated at 70 percent.  As such, the Veteran meets the standard for TDIU under 38 C.F.R. § 4.16(a) if the VA determines he is unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities.

As discussed above, the Veteran was provided with a VA examination in August 2009.  The examiner noted the Veteran was currently unemployed and had initially been demoted due to poor concentration and anxiety and suspicion in relating to others.  However, the examiner noted the Veteran did not have total occupational impairment due to his service connected PTSD.

In October 2009 SSA determined the Veteran is not disabled due to his back disorder, which is not service connected, or anxiety related disorders.  The records from the SSA in support of their decision included a vocational consultant who in October 2009 found the Veteran had the residual functional capacity to perform sedentary work, but was physically limited from climbing or reaching in all directions, include overhead.  The consultant opined the Veteran could not return to his previous work based on the description, however he opined the Veteran was not disabled due to his transferable skills.

SSA records also included a physical residual functional capacity which indicated the Veteran could occasionally lift 10 pounds, he could stand for a total of two hours in an eight hour workday, and sit for a total of six hours.  The Veteran had no limitation of push and pull.

Finally, SSA records also include the report of an examination by a physician.  The physician noted the Veteran had completed high school, had an associate's degree from business school, and spent many years as a production supervisor.  The Veteran reported he has not worked since September 2008 due to difficult walking and standing following a fall at work.  The physician found the Veteran was able to understand, retain, and follow simple directions, as well as sustain attention to perform a simple task.  The physician opined he would likely relate well to fellow workers and supervisors, and would be able to tolerate the stress of day-to-day work activity.

The Veteran's VA claims file also includes a November 2011 written report from the Veteran's previous employer which indicated the Veteran was employed there from January 1977 through March 2009.  The Employer tried to accommodate the Veteran's condition within their scope of business, for example provided him frequent breaks due to his inability to stand for long periods of time.  The Veteran currently received long-term disability from the employer.

Based on the foregoing, the Board finds none of the evidence of record addresses whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of the combination service-connected disabilities, PTSD and diabetes mellitus, type II.  The VA examiner found the Veteran was not disabled due to his PTSD alone, and SSA determined the Veteran was not disabled due to his PTSD and non-service connected back condition.  However, the medical evidence does not address the impact his PTSD and diabetes mellitus, type II together has on his employability.  As such, the Board finds remand is required for a medical opinion to address whether the Veteran is unable to secure gainful employment based only on his service connected PTSD and diabetes mellitus type II.

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from the appropriate expert regarding whether it is as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD and diabetes mellitus, type II, alone.  If such an opinion cannot be reached without an examination, schedule the Veteran for the appropriate examination.

2.  Then, readjudicate the claim.  If the claim remains denied, provide the Veteran such a supplemental statement of the case and provide an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


